 



Exhibit 10.35
SECURITIES PURCHASE AGREEMENT
          This Securities Purchase Agreement (the “Agreement”) is made as of
December 20, 2005 by and between Laurus Master Fund, Ltd. (“Purchaser”), and
JMAR Technologies, Inc. (“Company”), whereby the parties agree as follows:
          1. In exchange for and in complete cancellation of 100,000 shares of
Series E 8% Cumulative Convertible Preferred Stock (“Series E Preferred Stock”)
presently outstanding and owned by the Purchaser, the Purchaser hereby purchases
from the Company and the Company hereby sells and issues to the Purchaser the
following securities: a) 1,041,667 shares of the Company’s common stock, par
value $.01 per share (the “Common Shares”), and b) a Warrant (the “Warrant”) for
the purchase of 375,000 shares of Common Stock (the “Warrant Shares”), with an
exercise price equal to $1.50, not exercisable for the first six months and a
term of five years and the “piggy-back” registration rights set forth in
paragraph 4, below. In the event that the resale of the Warrant Shares is not
covered by an effective registration statement at the time that the Purchaser
elects to exercise the Warrant, the Company will allow the Purchaser to effect a
cashless exercise by either payment of shares of Common Stock or through a net
issuance of the Warrant Shares based on the market value of the Company’s Common
Stock on the date of exercise.
          2. Since the Common Shares and the Warrant are being issued and sold
in exchange for the outstanding shares of Series E Preferred Stock, the Common
Shares and the Warrant will have the benefit of tacking of the Rule 144(d)
holding period of the Series E Preferred Stock from the date of purchase by
Purchaser of the Series E Preferred Stock (January 7, 2004). In addition,
following the original issuance of the Series E Preferred Stock the Company
registered the resale by Purchaser of a total of 750,278 shares of Common Stock
which are issuable upon conversion of the Series E Preferred Stock and related
dividends. The resale of these 750,278 shares of Common Stock is registered
under Form S-3 Registration Statement (No. 333-111993) declared effective by the
Securities and Exchange Commission in January, 2004. As a result, the Company
acknowledges and represents that 750,278 shares of Common Stock will be free of
restrictive legends and when issued will be free of any resale restrictions. A
total of 291,389 shares of Common Stock will be restricted securities which will
be publicly sellable pursuant to the volume limitations under Rule 144(e). Under
these volume limitations, no more than approximately 350,000 shares may be sold
in any 90 day period under Rule 144 (excluding shares sold pursuant to a
registration statement). As a result, the Purchaser may sell the entire 291,389
shares of Common Stock in compliance with the procedures of Rule 144 (which
involve sale of the shares through a broker and the filing of a Form 144 prior
to engaging in the sale of those shares). After January 7, 2006, the two year
holding period will have expired and pursuant to Rule 144(k) the 291,389 shares
may be sold free of the manner of sale and notice filing restrictions of
Rule 144. The registration and resale status of the Warrant Shares shall be
governed by the last sentence of Section 1 of this Agreement.

 



--------------------------------------------------------------------------------



 



          3. Upon execution of this Agreement, the Company will deliver written
instructions to its transfer agent to issue the Shares to Purchaser in
accordance with the provisions of Section 2 above.
          4. Piggy-Back Registrations. If at any time after the date hereof
(i) there is not an effective Registration Statement covering all of the Warrant
Shares or (ii) the Warrant does not have the benefit of tacking of Rule 144 and
as a result when exercised the Warrant Shares are not free of any resale
restrictions, the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act, then the Company shall send
to Purchaser written notice of such determination and, if within fifteen
(15) days after receipt of such notice, the Purchaser shall so request in
writing, the Company shall include in such registration statement all or any
part of such Warrant Shares Purchaser requests to be registered to the extent
the Company may do so without violating registration rights of others which
exist as of the date of this Agreement, subject to customary underwriter
cutbacks applicable to all holders of registration rights and subject to
obtaining any required consent of any selling stockholder(s) to such inclusion
under such registration statement.
        Delivery of an executed copy of a signature page to this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
copy of this Agreement and shall be effective and enforceable as the original.
This Agreement shall be governed and construed in accordance with the internal
laws of the State of California without giving effect to the conflicts of law
principles thereunder.
AGREED AND ACCEPTED, as of the date indicated above:

         
 
        JMAR Technologies, Inc.    
 
       
 
        By: /s/ Dennis E. Valentine    
     Name:
Dennis E. Valentine    
     Title:
Chief Financial Officer    
 
       
 
       
PURCHASER:
   
 
       
 
        Laurus Master Fund, Ltd.    
 
        By:   /s/ David Grin     Print Name: David Grin    
Title:
       
 
     

 